UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-7684


LONNIE OGLESBEE,

                      Plaintiff – Appellant,

          v.

WARDEN TERRY O'BRIEN; CAPTAIN WILSON; CAPTAINS JOHNSON;
S.I.A. PITT; A.M. SHIFT PRISON GUARDS; WEBB, Special
Housing Unit Guard; KEGLEY, Special Housing Unit Guard; C/O
HAMILTON, Special Housing Unit Guard; ANDERS, Special
Housing Unit Guard; MOORE, Special Housing Unit Guard; MR.
FORTNER, Special Housing Unit Guard; STANLEY, Special
Housing Unit Guard; JARRELL, Special Housing Unit Guard;
OTHER UNNAMED GUARDS, Special Housing Unit; SHREIBER,
Special Housing Lieutenant,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:10-cv-00322-JLK)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lonnie Mack Oglesbee, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Lonnie     Mack    Oglesbee       appeals   the   district     court’s

order denying his motion for free copies and indigent stamps.

We    have   reviewed    the    record     and    find   no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.       Oglesbee v. O’Brien, No. 7:10-cv-00322-JLK (W.D. Va.

Oct. 24, 2011).         We deny Oglesbee’s motions submitting evidence

and   petitioning     for      help.     We     dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                           3